SULLIVAN, J.
This is an action to quiet title to the south half of the southwest quarter of section 2, and the south half of the southeast quarter of section 3, township 6 north, range 2 west, B. M.
On August 21, 1885, one Joseph Crawford died, unmarried and intestate, seised of an unperfected homestead claimant’s possessory right to said lands. Administration was begun on his estate in Ada county shortly after his death and has not yet been closed up. On June 27, 1899, the United States government issued patent conveying said land to the heirs of Joseph Crawford, deceased.
*150Pursuant to an undertaking between the administrator and one Basye, the taxes on said land were allowed to become delinquent for the year 1893, and sold by the assessor to said Basye on February 5, 1894. By the terms of said agreement or understanding Basye was to procure a tax deed and then execute a quitclaim deed to one of the heirs of said deceased, for the purpose of extinguishing the right of the other heirs to the homestead. This was on the theory that the land was of so little value that if it was sold at administrator’s sale, the heirs would not realize anything from it.
On November 29, 1895, Basye and wife conveyed said, land to Christena E. Crawford, wife of one of the brothers of deceased, and she and her husband entered into the possession thereof and held possession thereof until the sale to plaintiff. On September 9, 1899, the said Christena and husband conveyed by quitclaim deed all of said premises to the respondent, James Little, for the consideration of $1,250. The record shows that Little bought in good faith and paid full value for the property involved. Under his quitclaim deed, he entered into possession of said land on November 15, 1899, and has remained in continuous, open, notorious and adverse possession of said premises from that date until the date of the commencement of this action, to wit, February 10, 1905. He paid all taxes assessed against said property from 1899 to 1904, inclusive, and exercised during all that time full control and ownership over said land, and placed valuable improvements thereon of the value of more than $5,000. Under those facts, it is contended that the court erred in entering judgment for the respondent.
Some objection is made to the tax sale certificate and the tax' deed, and it is contended that they were void, for the reason that the property was assessed to J. C. Crawford, and not to the heirs of Joseph Crawford or to the administrator of the decedent’s estate, as required by the statutes of the state. There is nothing in that contention. While there is, perhaps, a technical defect there, it is not sufficient to warrant the reversal of this case.
*151It is also contended that the arrangement entered into between Basye and one of the Crawfords, whereby the taxes were permitted to become delinquent and Basye was to bid in the property at the tax sale and thereafter convey the same to said Crawford, could not deprive the heirs of their interest in said real estate.
This transaction is fully set forth in the evidence, and it appears that the land was of very little value at the time of said arrangement between Basye and Crawford, and several hundred dollars had been expended by said Crawford and his brother in the protection of said land, and that if the land was sold by the administrator, the heirs would probably realize nothing from the sale. But so far as Little is concerned, that cuts no figure whatever. Little purchased in good faith and for a valuable consideration and received a quitclaim deed to said premises and entered upon it in 1899, and continued in undisputed and adverse possession thereof up to the time of bringing this suit, for a period of more than five years, and paid all taxes assessed against said premises and claimed to own it as 'against all the world. All of the heirs of said deceased were of age, or became so before the bringing of this suit, and they gave the matter no attention whatever. By their neglect and carelessness for a period of more than five years, they are now estopped from claiming any interest whatever in said land, or, rather, Little has become the owner by adverse possession and other acts for a period of more than five years.
If they have any remedy whatever, it is against Christena E. Crawford and her husband for their proportion of the purchase price paid to them by Little. Little held said land under the quitclaim deed from Christena and her husband, that being color of title.
In Johnson v. Hurst, 10 Idaho, 308, 77 Pac. 784, this court discussed what constituted color of title, and quote from Wright v. Mattison, 18 How. (U. S.) 50, 15 L. ed. 280, as folloivs: “A claim to property under a conveyance, however inadequate to carry the true title to such property, and however incompetent might have been the power of grantor *152in such conveyance to pass a title to the subject thereof, yet a claim asserted under the provisions of such deed is strictly a claim under color of title.”
In the case at bar, Little claimed under a quitclaim deed from Crawford and was, therefore, claiming under ‘‘color of title.”
The judgment is affirmed and costs are awarded to respondent.
Ailshie, C. J., concurs.